DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michelle L. Weaver on 06/29/2021.
The application has been amended as follows:
In the claims:
Cancel claim 21.
“and wherein” in claim 1, line 8 has been changed to -- wherein --.
“compatibility with” in claim 1, line 19 has been changed to -- compatibility of said compatible replaceable staple cartridge with --.
“and wherein” in claim 13, line 6 has been changed to -- wherein --.
“indicator, and” in claim 13, line 9 has been changed to -- indicator, wherein said cartridge compatibility indicator matches said end effector compatibility indicator, and --.
“length, wherein said cartridge” in claim 13, line 12 has been changed to -- length, and wherein said end effector --.
“compatibility with” in claim 13, line 13 has been changed to -- compatibility of said compatible replaceable staple cartridge with --.
“surface, and wherein” in claim 17, line 5 has been changed to -- surface, wherein --.
“first code indicates staple cartridge compatibility” in claim 17, line 10 has been changed to – second code indicates compatibility of said compatible replaceable staple cartridge --.
“pre-determined” in claim 17, line 11 has been changed to -- predetermined --.

Allowable Subject Matter
Claims 1-20 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious an end effector configured to receive a compatible replaceable staple cartridge, wherein said end effector comprises a first outer surface having a classifying identification of said end effector inscribed thereon, wherein said compatible replaceable staple cartridge comprises a second outer surface having a classifying identification of said compatible replaceable staple cartridge inscribed thereon, and wherein said classifying identification of said compatible replaceable staple cartridge corresponds to said classifying identification of said end effector.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
The closest prior art found by the examiner was Weisenburgh, II et al. (US 2015/0201935), hereinafter Weisenburgh. Weisenburgh teaches providing an end effector (11016 excluding 11018 in Figure 132) with a classifying identification (the “indicia”, “colors”, “numbers”, and/or “symbols” on anvil 11020 mentioned in Paragraph 0255 lines 27-31) and providing a compatible replaceable staple cartridge (11018 in Figure 132 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) with a classifying identification (the “indicia”, “colors”, “numbers”, and/or “symbols” on staple cartridge 11018 mentioned in Paragraph 0255 lines 27-31) which corresponds to that of the end effector (Paragraph 0255 lines 27-31). However, Weisenburgh fails to teach the critical limitations of the classifying identification of the end effector being inscribed on an outer surface of the end effector and the classifying identification of the compatible replaceable staple cartridge being inscribed on an outer surface of the compatible replaceable staple cartridge.
Regarding independent claim 13, the prior art taken alone or in combination fails to disclose or render obvious an end effector configured to receive a compatible replaceable staple cartridge, wherein said end effector comprises a first distal end comprising a cartridge compatibility indicator, wherein said compatible replaceable staple cartridge comprises a second distal end comprising an end effector compatibility indicator, and wherein said cartridge compatibility indicator matches said end effector compatibility indicator.
The combination of these limitations makes independent claim 13 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Regarding independent claim 17, the prior art taken alone or in combination fails to disclose or render obvious an end effector configured to receive a compatible replaceable staple cartridge, wherein said end effector comprises a first outer surface comprising a first code, wherein said compatible replaceable staple cartridge comprises a second outer surface comprising a second code, and wherein said second code matches said first code.
The combination of these limitations makes independent claim 17 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
The closest prior art found by the examiner was Weisenburgh, II et al. (US 2015/0201935), hereinafter Weisenburgh. Weisenburgh teaches providing an end effector (11016 excluding 11018 in Figure 132) with a first code (the “indicia”, “colors”, “numbers”, and/or “symbols” on anvil 11020 mentioned in Paragraph 0255 lines 27-31) and providing a compatible replaceable staple cartridge (11018 in Figure 132 which has “indicia”, “colors”, “numbers”, and/or “symbols” that match those of anvil 11020) with a second code (the “indicia”, “colors”, “numbers”, and/or “symbols” on staple cartridge 11018 mentioned in Paragraph 0255 lines 27-31) which matches the first code (Paragraph 0255 lines 27-31). However, Weisenburgh fails to teach the critical limitations of the first code being on an outer surface of the end effector and the second code being on an outer surface of the compatible replaceable staple cartridge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731